Citation Nr: 0929505	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  06-26 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial rating higher than 30 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel





INTRODUCTION

The Veteran served on active duty from February 1966 to 
February 1968, including combat service in the Republic of 
Vietnam, and his decorations include the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
granted service connection and awarded a 30 percent 
disability rating for PTSD, effective April 20, 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

In a July 2009 written argument, the Veteran's representative 
reported that the Veteran's PTSD had worsened since the date 
of the last VA examination in October 2007.  As such, the 
Board has no discretion and must remand this matter to afford 
the Veteran an opportunity to undergo a contemporaneous VA 
examination to assess the current nature, extent and severity 
of his PTSD disability.  See Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 
43,186 (1995).  

In addition, the Veteran reports that he receives all his 
medical care at the Memphis, Tennessee, VA Medical Center.  
On remand, the RO should obtain records of his treatment at 
that facility, dated since September 2007.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC should obtain any pertinent 
medical records from the Memphis, 
Tennessee, VA Medical Center, dated 
since September 2007.

2.  After the additional VA records 
have been associated with the claims 
file, schedule the Veteran for a 
psychiatric examination to determine 
the current severity of his psychiatric 
disability.  The examiner should review 
the claims folder and should note that 
review in the report.  All signs and 
symptoms of the service-connected 
psychiatric disorder should be reported 
in detail.  The examiner should also 
describe the impact of the Veteran's 
psychiatric disability on his 
occupational and social functioning, 
and specifically opine as to whether 
the Veteran's PTSD renders him 
unemployable.  The rationale for all 
opinions should be set forth in a 
legible report.

3.  Thereafter, the AMC should 
adjudicate the Veteran's claim.  If the 
benefit sought on appeal is not granted 
in full, the Veteran and his 
representative should be issued a 
supplemental statement of the case and 
provided an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

